EX-10 2 exhibit10_12.htm EXHIBIT 10.12 Exhibit 10.12

--------------------------------------------------------------------------------

 

Exhibit 10.12

Summary Description of the Compensation of

Non-Employee Directors of TETRA Technologies, Inc.

Set forth below is a summary of the compensation provided to directors who are
not officers or employees of TETRA Technologies, Inc. (Non-Employee Directors).
Directors who are also officers or employees of TETRA Technologies, Inc. (the
Company) do not receive any compensation for duties performed as Directors.

Director Fees. Each Non-Employee Director other than J. Taft Symonds, the
Company’s Chairman of the Board, receives the following cash compensation:

• An monthly cash retainer of $2,187.50.

• A meeting fee of $1,000 for each Board meeting attended. In addition, members
of the Audit Committee, Management and Compensation Committee and Nominating and
Corporate Governance Committee each receive a meeting fee of $1,000 for each
committee meeting attended.

An additional annual cash retainer of $2,000 is paid to the chairmen of the
Management and Compensation Committee and the Nominating and Corporate
Governance Committee.

Additional annual cash retainers are paid to (i) the chairman of the Audit
Committee ($3,000), (ii) the immediate past chairman of the Audit Committee
($1,500), and (iii) Mr. White ($1,500), who is a member of the Audit Committee,
for his review of the Company’s oil and gas reserve reports in his capacity as a
member of the Audit Committee.

All additional cash retainer amounts are payable in quarterly installments. All
meeting fees are payable on the date of the meeting.

Mr. Symonds receives a monthly cash retainer of $6,250 but receives no
additional cash compensation for meetings attended.

Equity Compensation. Pursuant to the 1998 Director Stock Option Plan, as amended
(the Director Plan) each of the Non-Employee Directors receives an automatic
grant of an option to purchase 12,000 shares of the Company’s common stock on
January 1 of each year while serving as a Director. The options have an exercise
price equal to the closing price as of the last trading day on the previous
year. The options are fully vested on the date of the grant but may not be
exercised for a period of six months following the date of grant. If the 2006
Equity Incentive Compensation Plan being submitted to the Company’s stockholders
at the 2006 Annual Meeting is approved, no further grants will be made under the
terms of the Director Plan. While it is contemplated that Non-Employee Directors
will continue to receive equity compensation under the terms of the 2006 Equity
Incentive Compensation Plan, the amount and form of such compensation has not
yet been determined.

Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company). Additionally, Non-Employee Directors traveling from out of state to
Board or committee meetings receive a $750 travel stipend.

 

--------------------------------------------------------------------------------